62 F.3d 1233
102 Ed. Law Rep. 491, 95 Cal. Daily Op. Serv. 6352,95 Daily Journal D.A.R. 10,854
Phyllis Wright HARRIS, on her own behalf and on behalf ofher three children;  Beverly Harris Butler,formerly Beverly Harris;  Samuel Harris,Plaintiffs-Appellants,v.JOINT SCHOOL DISTRICT NO. 241;  Board of Trustees ofDistrict No. 241;  Trent Woods, Chairperson ofBoard;  Al Arnzen, Superintendent,Defendants-Appellees,v.CITIZENS PRESERVING AMERICA'S HERITAGE, INC., an IdahoCorporation, et al., Defendants-Intervenors-Appellees.
No. 93-35839.
United States Court of Appeals,Ninth Circuit.
Aug. 11, 1995.

On Remand from the United States Supreme Court.
Before:  WRIGHT, WIGGINS, and THOMPSON, Circuit Judges.

ORDER

1
Pursuant to the orders of the United States Supreme Court, Joint Sch. Dist. 241 v. Harris, --- U.S. ----, 115 S. Ct. 2604, 132 L. Ed. 2d 849 (1995), and Citizens Preserving America's Heritage, Inc. v. Harris, --- U.S. ----, 115 S. Ct. 2604, 132 L. Ed. 2d 849 (1995), the opinion of this court, reported at 41 F.3d 447 (9th Cir.1994), is vacated, and the appeal is dismissed as moot.  See United States v. Munsingwear, Inc., 340 U.S. 36, 71 S. Ct. 104, 95 L. Ed. 36 (1950).


2
The case is remanded to the district court with instructions to vacate its judgment and dismiss the complaint as moot.  See Great Western Sugar Co. v. Nelson, 442 U.S. 92, 93-94, 99 S. Ct. 2149, 2149-50, 60 L. Ed. 2d 735 (1979).


3
Appellants' motion for fees is denied.